PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wolcott, Ryan W.
Application No. 16/035,992
Filed: July 16, 2018
Attorney Docket No.: TRI-298-A
For: MAPPING OF TEMPORAL ROADWAY CONDITIONS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed November 30, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on March 1, 2022. A Notice of Abandonment was mailed on March 7, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Issue Fee Transmittal with payment of the issue fee of $1200.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received March 1, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. EasonLead Paralegal SpecialistOffice of Petitions